 



         

Exhibit 10.2
SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
     WHEREAS Clear Channel Communications, Inc. (hereinafter referred to as
“Company”) and Mark Mays (hereinafter referred to as “Executive”) entered into
an Employment Agreement dated as of October 1, 1999; and
     WHEREAS, the Company and the Executive entered into an Amended and Restated
Employment Agreement dated as of March 10, 2005 (hereinafter referred to as the
“2005 Agreement”); and
     WHEREAS, in reference to the transaction contemplated by the Agreement and
Plan of Merger between BT Triple Crown Merger Co., Inc., B Triple Crown Finco,
LLC, T Triple Crown Finco, LLC and the Company, dated November 16, 2006 (the
“Merger Agreement”), the Company and the Executive desire to amend the
above-referenced 2005 Agreement;
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by the parties hereto, the parties
enter into this Second Amendment to the 2005 Agreement (“Second Amendment”).
     The effective date of this Second Amendment is November 16, 2006.
     As of the effective date of this Second Amendment, all rights and
obligations of the parties with respect to the contents hereof shall be set
forth in this Second Amendment and the 2005 Agreement, as amended hereby. The
2005 Agreement is not superseded except to the extent modified by this Second
Amendment.

1.   Section 1 of the 2005 Agreement is deleted in its entirety and replaced as
follows:

Employment. The Company hereby agrees to continue to employ Executive as the
Chief Executive Officer and Chief Operating Officer of the Company, and
Executive hereby accepts such continued employment, on the terms and conditions
hereinafter set forth.

2.   Section 3 of the 2005 Agreement is revised only as follows: the phrase
“President and Chief Executive Officer” is deleted and replaced with “Chief
Executive Officer and Chief Operating Officer.” All other aspects of this
Section 3 shall remain unchanged.   3.   Section 6(d)(viii) of the 2005
Agreement is deleted in its entirety and replaced as follows:

(viii) a Change in Control of the Company; provided however, notwithstanding
anything to the contrary in the this Agreement, the parties hereby agree that
neither the transaction contemplated by the Agreement and Plan of Merger between
BT Triple Crown Merger Co., Inc., B Triple Crown Finco, LLC, T Triple Crown
Finco, LLC and the Company, dated November 16, 2006 (the “Merger Agreement”) nor
the closing of any “Superior Proposal” in which a Company Termination Fee would
be required to be paid by the Company under the Merger Agreement (an
“Alternative Transaction”) shall be considered a “Change of Control” for
purposes of this Section 6(d)(viii). The terms “Superior Proposal” and “Company
Termination Fee” shall have the meanings ascribed to them in the Merger
Agreement.

1



--------------------------------------------------------------------------------



 



4.   Effective immediately prior to the closing of the Merger or an Alternative
Transaction, without any further action of the parties hereto:

  (a)   Section 8(a)(i) of the 2005 Agreement is deleted in its entirety and
replaced as follows:

(i) within five (5) days following such termination, the Company shall pay to
Executive (A) his Base Salary, Bonus and accrued vacation pay through the Date
of Termination, as soon as practicable following the Date of Termination, and
(B) a lump-sum cash payment equal to 2.99 times (the “Severance Multiple”) the
sum of Executive’s Base Salary and highest Bonus paid to Executive in the three
year period preceding such termination (including, for this purpose, any and all
bonuses paid to Executive prior to November 16, 2006); provided, that, for
purposes of this Section 8(a)(i), Executive’s Bonus shall be deemed to be no
less than $1,000,000; and

  (b)   Section 8(a)(ii) of the 2005 Agreement is deleted in its entirety and
replaced as follows:

(ii) the Company shall maintain in full force and effect for the continued
benefit of Executive, his spouse and his dependents for a period of three
(3) years following the Date of Termination the medical, hospitalization,
dental, and life insurance programs in which Executive, his spouse and his
dependents were participating immediately prior to the Date of Termination at
the level in effect and upon substantially the same terms and conditions
(including without limitation contributions required by Executive for such
benefits) as existed immediately prior to the Date of Termination; provided
that, if Executive, his spouse or his dependents cannot continue to participate
in the Company programs providing such benefits, the Company shall arrange to
provide Executive, his spouse and his dependents with the economic equivalent of
such benefits which they otherwise would have been entitled to receive under
such plans and programs (“Continued Benefits”), provided that, such Continued
Benefits shall terminate on the date or dates Executive receives equivalent
coverage and benefits, without waiting period or pre-existing condition
limitations, under the plans and programs of a subsequent employer (such
coverage and benefits to be determined on a coverage-by-coverage or
benefit-by-benefit, basis); and

  (c)   Section 8(a)(v) and 8(a)(vi) of the 2005 Agreement are deleted in their
entirety.     (d)   Section 8(a)(vii) is hereby corrected by deleting the
reference to Section 8(a)(vi) contained therein and replacing it with
Section 8(a)(vii).     (e)   Section 8(a)(viii) of the 2005 Agreement is deleted
in its entirety and replaced as follows:

(viii) Executive shall be paid a lump sum payment equal to the amount of
compensation or contributions (as the case may be) by the Company that Executive
would have been entitled to receive (assuming he would have received the maximum
amount payable or contributable under each plan or arrangement for any year)
under any plan or arrangement he was then participating (or entitled to
participate in under 5(e) of the Agreement) for a three (3) year period
following the Date of Termination; and

2



--------------------------------------------------------------------------------



 



  (f)   Section 8(a)(x) of the 2005 Agreement is deleted in its entirety.    
(g)   Section 8(c)(i) of the 2005 Agreement is deleted in its entirety and
replaced as follows:

(i) the Company shall pay to Executive (A) his Base Salary, Bonus and accrued
vacation pay through the Date of Termination, as soon as practicable following
the Date of Termination, and (B) continued Base Salary (as provided for in
Section 5(a)) and Continued Benefits for three (3) years; and

  (h)   Section 8(c)(iv) of the 2005 Agreement is deleted in its entirety and
replaced as follows:

(iv) Executive shall be paid the amount of compensation or contributions (as the
case may be) by the Company that Executive would have been entitled to receive
(assuming he would have received the maximum amount payable or contributable
under each plan or arrangement for any year) under any plan or arrangement he
was then participating (or entitled to participate in under 5(e) of the
Agreement) for a three (3) year period following the Date of Termination.

  (i)   Section 8(d)(i) of the 2005 Agreement is deleted in its entirety and
replaced as follows:

(i) the Company shall pay in a lump sum to Executive’s beneficiary, legal
representatives or estate, as the case may be, Executive’s Base Salary, Bonus
and accrued vacation pay through the Date of Termination and $1,000,000 (which
may be paid through insurance) and shall provide Executive’s spouse and
dependents with Continued Benefits for three (3) years; and

  (j)   Section 8(d) (iv) of the 2005 Agreement is deleted in its entirety and
replaced as follows:

(iv) Executive’s beneficiary, legal representatives or estate, as the case may
be, shall be paid the amount of compensation or contributions (as the case may
be) by the Company that Executive would have been entitled to receive (assuming
he would have received the maximum amount payable or contributable under each
plan or arrangement for any year) under any plan or arrangement he was then
participating (or entitled to participate in under 5(e) of the Agreement) for a
three (3) year period following the Date of Termination.

5.   This Second Amendment represents the complete and total understanding of
the parties with respect to the content hereof, and cannot be modified or
altered except if done so in writing, executed by both parties.   6.   This
Second Amendment shall in no way modify, alter, change or otherwise delete any
provision of the 2005 Agreement unless specifically done so by the terms of this
Second Amendment, and all the remaining provisions of the 2005 Agreement shall
remain in full force and effect.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed and delivered this
Second Amendment as of the date written below.

                DATE: November 16, 2006  /s/ Mark Mays       MARK MAYS         
    CLEAR CHANNEL COMMUNICATIONS, INC.
    DATE: November 16, 2006  By:   /s/ Andy Levin       Name  Andy Levin     
Title    Executive Vice President
            and Chief Legal Officer     

PREPARED BY: jct/mbs

4